Citation Nr: 9923393	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-12 092A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' September 1956 decision denying 
entitlement to service connection for a schizophrenic 
reaction.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1956.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a September 
1956 Board decision.

The veteran has also sought to reopen this previously denied 
claim.  This issue was addressed by the Phoenix, Arizona, 
Regional Office (RO) in February 1998 and within an August 
1998 rating decision.  The issue of whether the veteran has 
presented new and material evidence to reopen this previously 
denied claim is not before the Board at this time.  
38 U.S.C.A. § 7105(a) (West 1991).


FINDINGS OF FACT

1.  In September 1956, the Board issued a decision in which 
it concluded that the evidence did not warrant service 
connection for a schizophrenic reaction. 

2.  The Board's decision of September 1956 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1956 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the veteran's enlistment evaluation in May 1955, no 
psychiatric disability was indicated or reported.  He was 
initially hospitalized in November 1955 for psychiatric 
observation for complaints of confusion, depression and 
suicide attempts.  He did not appear to be frankly 
delusional, although he was diffusely paranoid.  On one or 
two occasions he appeared to be hallucinating, although "no 
one could say with certainty whether this was actually so."  

In December 1955, the veteran was treated at another facility 
for a schizophrenic reaction.  During this time, his 
physicians recorded detailed references to the veteran's 
childhood.  It was reported to be marked with "extreme 
instability and emotional deprivation."  He was described as 
probably having "a very chronic schizoid adjustment which 
has been aggravated into a mild schizophrenic episode during 
his period of service."  The later was described as being in 
remission, "it is felt that return to duty in any capacity 
would exacerbate his current marginal adjustment, resulting 
in more than likely further psychotic illness."  A report of 
examination for separation in January 1956 recorded a 
diagnosis of schizophrenic reaction, acute, moderate, 
improved, in partial remission.  Final diagnosis in March 
1956 was schizophrenic reaction, acute, moderate, manifested 
by dulled and inappropriate affect, autistically motivated 
suicide attempts confused and disorganized thinking with 
paranoid trends, and possible auditory hallucinations.  
Stress was minimal, predisposition was undetermined and 
impairment marked.  Line of duty was yes.  He was separated 
with severance pay, with 10 percent disability.

The veteran filed his initial claim for Department of 
Veterans Affairs (VA) benefits in May 1956.  At a VA 
examination in June 1956, the examiner noted the appellant 
had a very poor home background.  Although the claimant 
initially claimed amnesia for everything in his childhood, on 
closer questioning he recalled certain events.  The examiner 
noted that he denied hallucinations as such, and no delusions 
could be elicited.  No psychotic trends could be elicited.  
The examiner diagnosed the veteran with a schizophrenic 
reaction, undifferentiated type, in remission.  The examiner 
stated there was slight social and industrial incapacity.  In 
his July 1956 substantive appeal, the veteran noted that no 
disability was indicated at the time of his induction into 
service.

In September 1956, the Board issued a decision in which it 
was concluded that the evidence did not warrant service 
connection for a schizophrenic reaction.  It was found that 
the clinic level of his neuropsychiatric condition subsequent 
to service was not shown to be in excess of that which 
existed prior to service.  

In February 1998, the veteran contended that notwithstanding 
his upbringing, he was mentally healthy when he entered 
service.  The veteran contended that he did not suffer 
psychotic episodes until he was on active duty.  In April 
1999, he was provided pertinent VA regulations of this issue.  
In June 1999, the moving party sought reconsideration of the 
Board's September 1956 determination.  The fact that no 
psychiatric disability was indicated prior to his entrance 
into the active service was again noted.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not CUE include, but are not limited to, 
a disagreement as to how the facts were weighed or evaluated, 
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. § 
1403(d)(3)), and a failure of the duty to assist, 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 1403(d)(2)).

In this case, the moving party has failed to provide any 
basis for his conclusion that the Board's September 1956 
decision is clearly and unmistakably erroneous.  He has only 
made the same contention that he made in his substantive 
appeal in July 1956.  As stated by the U.S. Court of Appeals 
for Veterans Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The moving party specifically alleges that the AF Form dated 
21 Feb 56 and the DD Form 481-3, date of disposition 21 Mar 
56, establish that he suffered a psychotic episode for the 
first time in his life on active duty.  The Board construes 
this first as an argument that there was CUE of law in the 
Board's decision for failure to apply the presumption of 
soundness.  This presumption provides that a veteran who 
served during a period of war is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991).  However, this 
statue was not enacted into law until September 2, 1958.  
Pub. L. 85-857, Sept. 2, 1958, 72 Stat. 1119, § 311; 
renumbered § 1111 and amended Pub. L. 102-83, § 5(a), (c)(1), 
August 6, 1991, 105 Stat. 406.  Thus, it can not be used as a 
basis to find CUE in a decision that was issued two years 
before § 1111 (referred to in 1958 as § 311) was enacted.  
Damrel, 6 Vet. App. at 245 ("a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.")

In the alternative, the Board construes the moving party as 
alleging a CUE of fact.  
While no psychiatric disability was noted at service entry, 
it was recorded that there was evidence of "extreme 
instability and emotional deprivation" during the veteran's 
childhood noted in both the service medical records and 
within the June 1956 VA examination.  The service department 
physicians expressly found that the moving party had a "a 
very chronic schizoid adjustment."  Although there was a 
notation that this "chronic schizoid adjustment" had been 
"aggravated into a mild schizophrenic episode during his 
period of service," there was also express notation that the 
medical providers in service found no frank delusions and had 
not definitively observed hallucinations.  The episode of 
schizophrenia in service was described as "acute."  The 
post service VA examination in 1956 described the 
schizophrenia as "in remission," and residual impairment as 
no more than slight as to social or industrial impairment.  

In order to support a finding that a CUE of fact was 
committed, it must be undebatable that a psychiatric 
disability was incurred or aggravated in service.  The 
evidence before the Board in 1956 clearly provided a basis to 
conclude that a "chronic" psychiatric disability had 
existed prior to service.  There was a clear conflict in the 
record as to whether schizophrenia was actually present as 
neither delusions nor hallucinations was ever confirmed.  
Indeed, there was a diagnosis of an "acute" schizophrenic 
episode, thus underscoring the uncertainty as to whether  the 
episode inservice actually represented the onset or 
aggravation of a chronic disability.  The post service VA 
examination found no evidence of a currently manifest 
schizophrenia as the diagnosis was that the condition was 
"in remission."  The level of social and industrial 
impairment was described as "slight" further supporting the 
conclusion that there was no current disability shown post 
service, or that any residual disability was no greater than 
that which had existed prior to service in an individual with 
a "a very chronic schizoid adjustment." 

Finally, it is important to note that the Court's 
determinations in such cases a Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) were not in existence in 1956.  The Court itself was 
not in existence.  The panel of the Board that reviewed the 
claim in 1956 contained a medical member whose expertise was 
part of the decision making process.  The Board found that a 
mild schizophrenic "process" was noted after six months of 
service, which "shortly thereafter" passed into a state of 
remission.  There was evidence of a "chronic schizoid 
adjustment prior to service."  The Board concluded that the 
"clinical level of his neuropsychiatric condition subsequent 
to service is not shown to be in excess of that which existed 
prior to service."  In light of the conflicts in the 
evidence as to the nature and severity of the psychiatric 
disorder in question, it is not undebatable that these 
conclusions were in error.  

The veteran also has argued that the fact that the service 
department provided severance pay should establish CUE.  The 
Board need not reach whether this argument could ever raise a 
valid claim of CUE, because the facts of this case make clear 
that the determinative questions involved medical diagnosis 
and causation which are matters upon which an administrative 
ruling is not competent evidence.  The moving party has 
further indicated that he would submit to a VA psychiatric 
examination.  However, such an examination, even if 
preformed, could not provide the basis to find CUE in a 
decision reached over 40 years ago.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
valid allegations of CUE in either fact or law within the 
September 1956 decision by the Board.  Accordingly, in the 
absence of such specific valid allegations, he has not raised 
a valid claim of CUE and the motion is denied.



ORDER

The motion for revision of the September 1956 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


